Citation Nr: 0011657	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for amputation of the 
second, third, and fourth toes of the left foot, including 
as secondary to service-connected left leg bone graft.  

2. Entitlement to service connection for status post left 
popliteal-anterior artery bypass graft, due to vascular 
insufficiency of the left lower extremity, including as 
secondary to service-connected left leg bone graft.  

3. Entitlement to a compensable evaluation for service-
connected bone graft from the left leg.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to May 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for multiple amputations of the toes of the left foot and for 
status post left popliteal-anterior artery bypass graft with 
intermittent compression neuropathy.  The RO further 
continued a noncompensable evaluation for service-connected 
left leg bone graft.  

The veteran's claim for a compensable evaluation for service-
connected bone graft from the left leg is discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. The record contains no competent medical evidence of a 
nexus between the veteran's service-connected left leg 
bone graft and the amputation of the second, third, and 
fourth toes of the left foot.  

2. The record contains no competent medical evidence of a 
nexus between the veteran's service-connected left leg 
bone graft and vascular insufficiency, peripheral 
neuropathy, and resultant left popliteal-anterior artery 
bypass graft.  


3. The record contains no competent medical evidence that the 
veteran's service-connected left leg bone graft aggravated 
the veteran's nonservice-connected diabetic disease 
process, which resulted in the multiple toe amputations, 
vascular insufficiency, peripheral neuropathy, and artery 
bypass graft.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
amputation of the second, third, and fourth toes of the 
left foot, including as secondary to service-connected 
left leg bone graft, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The claim of entitlement to service connection for status 
post left popliteal-anterior artery bypass graft, 
secondary to vascular insufficiency of the left lower 
extremity, including as secondary to service-connected 
left leg bone graft, is not well grounded.  38 U.S.C.A. § 
5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records note that he sustained 
a compound comminuted fracture of the right tibia and fibula 
due to a gunshot wound in September 1944.  In January 1946, a 
bone graft from the left tibia to the right tibia was 
performed.  In October 1947, the veteran's right leg was 
amputated below the knee.  

VA surgical consultation in May 1984 noted X-ray evidence 
that the veteran suffered a fracture of his left fourth and 
fifth metatarsal at the time of the gunshot wound during 
service, but that this condition was not diagnosed at that 
time due to the serious nature of the veteran's right leg 
injury.  

A VA examination was conducted in September 1984.  The soft 
tissue of the left lower extremity was edematous and revealed 
moderate pitting edema.  Clinical evidence of weakness in the 
left leg was noted.  The examiner reported an almost total 
lack of sensation on the lateral aspect of the leg between 
the knee and the fourth and fifth toes.  X-ray examination of 
the left foot revealed an old fracture of the left fifth toe 
with loss of the distal fourth of the left fifth toe 
metatarsal and associated marked shortening of the left small 
toe.  The examiner provided a diagnosis of unclear history, 
but probably sustained at the time of right leg wound in the 
area of the fifth metatarsal with resultant loss of bone and 
foreshortening of the left fifth toe.  

By rating decision in November 1984, the RO granted service 
connection for left thigh skin graft and left leg bone graft, 
both with noncompensable evaluations, effective from April 
16, 1984.  The RO denied service connection for residuals of 
a left foot fracture.  In a statement received in January 
1991, the veteran reported that one of the toes on his left 
foot had been amputated.  

A VA examination was conducted in March 1988.  The veteran 
reported numbness and tingling in his left foot and the 
examiner noted markedly decreased sensation to light touch on 
the left side and extremities.  The examiner provided 
diagnosis of diabetes mellitus with retinopathy, peripheral 
neuropathy and autonomic neuropathy, and status post stroke 
in December 1987 with decreased sensation on the left side.  

The veteran was hospitalized in July 1990 with a diagnosis of 
left diabetic foot ulcer and the left third toe was 
amputated.  The veteran was hospitalized from October to 
November 1994.  A left popliteal to anterior tibial artery 
bypass, using reverse saphenous vein graft, was performed.  
The veteran's fourth toe of the left foot was amputated due 
to gangrene.  In April 1995, the veteran's second toe of the 
left foot was amputated due to distal ulceration with severe 
inflammation and focal necrosis.  

X-ray examination of the left foot in February 1996 showed 
the absence of the second, third, and fourth toes, and an old 
united fracture of the fifth metatarsal.  

In August 1997, the veteran filed an initial claim for VA 
benefits for service connection for peripheral left leg 
neuropathy secondary to service-connected left leg bone graft 
and amputation of three toes of the left foot secondary to 
service-connected left leg bone graft.  He stated that he 
suffered a loss of function due to pain, weakness, and 
fatigability of the left leg.  

A VA orthopedic examination was conducted in December 1997, 
and the examiner noted review of the veteran's claims file.  
The examiner noted that the veteran suffered from insulin-
dependent diabetes mellitus and severe peripheral vascular 
disease, which resulted in the amputation of the second, 
third and fourth toes of the left foot.  A history of a 
fracture of the left foot in the distant past was reported.  
The veteran complained of numbness in the left foot, and 
cramps in the left leg and foot.  Physical examination 
revealed an 8 inch scar on the left lower leg, a 3 inch scar 
on the left thigh, a 3 inch pre-tibial scar on the left foot, 
and a 5x4 inch skin graft scar on the left thigh.  Good range 
of motion of all joints was reported.  The examiner provided 
diagnoses of, inter alia, multiple scars of the left lower 
extremity and severe peripheral vascular disease. 

A VA neurological examination was also conducted in December 
1997.  The veteran reported a history of numbness in the left 
lower extremity, which became chronic in the mid-1980s.  The 
examiner noted a history of left popliteal-anterior tibial 
artery bypass, using reverse saphenous vein graft, 
and amputation of three toes of the left foot, in 1994.  The 
veteran stated that, following this surgery, his left lower 
extremity swelling and numbness became less severe and less 
frequent.  Physical examination revealed absence of 
appreciation of pinprick, vibration, and cold in much of the 
left lower extremity.  The examiner provided assessments of 
status post bone and skin grafts from the left lower 
extremity and status post left popliteal-anterior tibial 
artery bypass surgery.  A further assessment of an 
approximately 12 year history of intermittent swelling of the 
left lower extremity, accompanied by intermittent numbness 
distal to the knee, probable intermittent compression 
neuropathy secondary to vascular insufficiency and 
intermittent peripheral edema, was reported.  The examiner 
recommended further neurological evaluation be performed to 
include nerve conduction velocity testing.  

A VA fee basis neurological examination was conducted in May 
1999, by R.A.M., M.D., who noted review of the veteran's 
claims file.  The veteran reported complaints of left knee 
pain, intermittent swelling and redness of the left foot, 
and paresthesias in the left lower extremity above the ankle.  
Dr. R.A.M. reported no frank weakness of the left leg.  The 
veteran reported that he had a "small" stroke approximately 
20 years earlier, but had fully recovered from it.  Physical 
examination revealed a 30 centimeter scar distal to the left 
patella, a 20x15 centimeter area of skin graft on the left 
thigh, absence of three toes, mild diffuse rubor of the left 
foot, and no obvious swelling of the left foot.  The examiner 
noted mild atrophy of the intrinsic foot muscle on the left 
and stocking loss of sensation to soft touch on the left 
foot.  The physician provided diagnoses of status post bone 
graft from the left tibial bone in 1946, status post left 
popliteal and anterior tibial artery bypass surgery, and 
residual vascular insufficiency of the left lower extremity 
with associated diabetic peripheral neuropathy.  Dr. R.A.M. 
concluded that it was more likely than not that the veteran's 
complaints of paresthesias in the left leg were not related 
to the prior surgeries on the left leg.  The examiner further 
stated that the veteran's sequelae of diabetes included 
vascular insufficiency and the clinical examination was most 
consistent with diabetic peripheral neuropathy and not a 
compression neuropathy.  Dr. R.A.M. noted that the veteran's 
functional limitations of the left lower extremity were not 
service connected.  

A VA fee basis orthopedic examination was also conducted in 
May 1999, by H.H.B., M.D., who noted review of the veteran's 
medical records.  Dr. H.H.B. stated that the veteran had no 
complaints of pain primarily because of the extensive 
peripheral neuropathy of the left lower extremity.  X-ray 
examination of the left foot revealed neurotrophic changes of 
the left foot with trans-metatarsal amputations of the 
second, third, and fourth toes.  A diagnosis of peripheral 
vascular disease of the left lower extremity, with diabetic 
peripheral neuropathy, status-post amputation of the second, 
third, and fourth toes, was provided.  Dr. H.H.B. concluded 
that there was no relationship between the service-connected 
bone graft taken from the left tibia and the vascular 
insufficiency of the left lower extremity along with the 
peripheral neuropathy.  The physician stated that the X-ray 
findings, showing calcification of the vessels entering the 
foot and the amputation of the toes, was secondary to 
vascular insufficiency and peripheral neuropathy.  Dr. H.H.B. 
reported that current clinical findings are related to the 
diabetic disease process.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Amputation of Multiple Toes of the 
Left Foot

In the instant case, the veteran has submitted evidence of 
current disabilities of the left foot and leg.  The veteran's 
second, third, and fourth toes of the left foot were 
amputated in separate surgical procedures in 1990, 1994, and 
1995. 

The veteran's service medical records contain no complaints 
or diagnoses of any pathology of the veteran's left toes, 
excepting later noted fracture of the fifth toe of the left 
foot.  The Board notes that service connection for fracture 
of the fifth toe of the left foot was denied by rating 
decision in November 1984.  The veteran contends that the 
amputations were a result of the left leg bone graft 
performed during service.  

In addition, the record contains no competent medical 
evidence of a nexus between the amputation of the veteran's 
toes and any incident of service including the 1946 bone 
graft from the left leg.  The VA orthopedic examiner in 
December 1997 stated that the veteran's diabetes mellitus and 
peripheral vascular disease resulted in the amputation of the 
toes of the left foot.  In May 1999 Dr. H.H.B. noted the 
amputation of the veteran's toes, and stated that such was 
secondary to vascular insufficiency and peripheral neuropathy 
related to the diabetic disease process.  Further, there is 
no competent medical evidence that the residuals of the bone 
graft aggravated the veteran's diabetic disease process, 
which was the reported cause of the veteran's toe 
amputations.  Without competent medical evidence of a nexus 
between the amputations of the veteran's toes and any 
incident of his military service, including bone graft from 
the left leg, the veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The veteran has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Service Connection for Artery Bypass Graft

In November 1994 a left popliteal to anterior tibial artery 
bypass, using reverse saphenous vein graft, was performed due 
to vascular insufficiency.  The veteran's service medical 
records contain no medical opinions or diagnoses of vascular 
insufficiency or peripheral neuropathy of the left leg.  As 
noted above, the veteran contends that this condition was a 
result of 1946 bone graft from his left leg.  

The record contains no competent medical evidence of a nexus 
between the veteran's November 1994 surgery for vascular 
insufficiency and any incident of his military service 
including the left leg bone graft.  The VA neurological 
examination in December 1997 noted probable intermittent 
compression neuropathy secondary to vascular insufficiency 
and intermittent peripheral edema.  The examiner offered no 
opinion as to whether such conditions were caused or 
aggravated by the veteran's inservice bone graft.  In May 
1999, Dr. R.A.M. concluded that it was more likely than not 
that the veteran's paresthesias in the left leg were not 
related to the prior surgeries on the left leg and that the 
vascular insufficiency was a sequelae of diabetes.  Also in 
May 1999, Dr. H.H.B. concluded that there was no relationship 
between the service-connected bone graft and the vascular 
insufficiency and peripheral neuropathy of the left lower 
extremity.  Further, the record contains no competent medical 
evidence that the veteran's service-connected left leg bone 
graft aggravated the diabetic disease process, which resulted 
in the vascular insufficiency, peripheral neuropathy, and 
November 1994 surgery.  Without competent medical evidence of 
a nexus between the veteran's lower left leg pathology due to 
vascular insufficiency and any incident of the veteran's 
military service, including the left leg bone graft, the 
veteran's claim cannot be well-grounded.  

As noted above, there is no duty to assist in a claim's full 
development if a well-grounded claim has not been submitted, 
but there is some duty to inform the veteran of the evidence 
necessary for the completion of an application for benefits, 
under 38 U.S.C.A. § 5103 (West 1991).  See Morton, 
12 Vet. App. at 480; Beausoleil, 8 Vet. App. at 465; 
Robinette, 8 Vet. App. at 79-80.  The veteran has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater, 9 Vet. App. at 244.



ORDER

Entitlement to service connection for amputation of the 
second, third, and fourth toes of the left foot, including as 
secondary to service-connected left leg bone graft is denied.  

Entitlement to service connection for status post left 
popliteal-anterior artery bypass graft, secondary to vascular 
insufficiency of the left lower extremity, including as 
secondary to service-connected left leg bone graft is denied.


REMAND

In January 1946 a bone graft from the left tibia to the right 
tibia was performed in an attempt to treat residuals of a 
gunshot wound to the right tibia.  Photographs taken at the 
VA examination in September 1984 show a scar of significant 
length on the left lower leg.  The veteran's residuals of the 
left leg bone graft donation are currently evaluated as 
noncompensable, with consideration of the scar only.  
Although four VA examinations were conducted in 1997 and 
1999, the examiners did not offer comments as to whether the 
veteran's scar was poorly nourished with repeated ulceration, 
tender or painful.  Further no opinion has been requested or 
obtained to determine whether other residuals of the bone 
graft donation exist, including loss of length of the left 
leg and tissue and muscle loss.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist(s) for the purpose of 
ascertaining the current nature and 
extent of severity of residuals of the 
veteran's left leg bone graft donation.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
report and describe all sequelae and 
residuals of the veteran's left leg bone 
graft donation, including, but not 
limited to, scar, loss of length of the 
left leg, tissue or muscle loss, and 
functional limitations.  As to the 
veteran's scar, the examiner should note 
whether it is poorly nourished with 
recurrent ulceration and should report 
and tenderness, pain or limitation of 
motion as a result of the scar.  The 
examiner should distinguish, if possible, 
between the symptomatology that is a 
result of the bone graft and that, which 
is the result of the nonservice-connected 
diabetic disease process.  

2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action. 

3. The RO should then adjudicate the claim 
for a compensable evaluation for service-
connected bone graft from the left leg.  
If any claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



